DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11, 12, 15-21, 24, 25, 27 and 28 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Hess et al. (US PG Pub 2007/0023880, hereinafter Hess).
Regarding claim 1, figure 2 of Hess discloses a package comprising:
a substrate (12);
an integrated device (14) coupled to the substrate;
a plurality of first wire bonds (66) coupled to the integrated device and the substrate, wherein the plurality of first wire bonds is configured to provide at least one electrical path between the integrated device and the substrate;
at least one second wire bond (60) coupled to the integrated device, wherein the at least one second wire bond is configured to be free of an electrical connection with a circuit of the integrated device (¶ 16); and
an encapsulation layer (16) located over the substrate and the integrated device, wherein the encapsulation layer encapsulates the integrated device, the plurality of first wire bonds and the at least one second wire bond.
Regarding claim 2, figure 2 of Hess discloses the at least one second wire bond is configured to dissipate heat from the integrated device by providing a thermally conductive path for heat to dissipate from the integrated device (¶ 16).
Regarding claim 5, figure 2 of Hess discloses the integrated device (14) includes a bare die.
Regarding claim 6, figure 2 of Hess discloses the bare die comprises:
a die substrate;
a plurality of active devices located over the die substrate; and
a plurality of first die interconnects (28) coupled to the plurality of active devices; and
at least one second die interconnect (26) coupled to the at least one second wire bond, wherein the at least one second die interconnect is configured to be free of electrical connection with the plurality of active devices (¶ 16).
Regarding claim 7, Hess discloses the plurality of active devices is part of the circuit for the integrated device.
Regarding claim 8, figure 2 of Hess discloses the plurality of active devices includes a plurality of transistors (¶ 12).
Regarding claim 11, figure 2 of Hess discloses an end portion of the at least second wire bond is located away from the integrated device and the substrate.
Regarding claim 12, figure 2 of Hess discloses the at least one second wire bond includes at least one vertical wire bond.
Regarding claims 15-16, figure 2 of Hess discloses the entire claimed invention as noted in the above rejections.
Regarding claim 17, figure 2 of Hess discloses means (68) for electromagnetic interference (EMI) shield located over an outer surface of the means for encapsulation (16).
Regarding claim 18, figure 2 of Hess discloses the means for wire heat dissipation is coupled to the means for EMI shield.
Regarding claims 19-21 and 24, figure 2 of Hess discloses the entire claimed invention as noted in the above rejections.
Regarding claims 25, figure 2 of Hess discloses the entire claimed invention as noted in the above rejections.
Regarding claims 27-28, figure 2 of Hess discloses the entire claimed invention as noted in the above rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 13, 14, 23, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hess.
Regarding claims 3 and 29, figure 2 of Hess discloses a heat spreader layer (68) formed over an outer surface of the encapsulation layer, wherein the heat spreader layer is configured as an electromagnetic interference (EMI) shield (to at least a certain extent, it will block EMI).
Hess does not explicitly disclose it is a metal layer.
However, it would have been obvious to form it out of metal since it is a common material suitable as a heat spreader.
Regarding claims 4 and 30, figure 2 of Hess discloses the at least one second wire bond is coupled to the metal layer.
Regarding claims 10 and 23, figure 2 of Hess discloses a back side of the bare die is coupled to the first surface of the substrate, and wherein a front side of the bare die is electrically coupled to the first surface of the substrate through the plurality of first wire bonds.
Hess does not explicitly disclose a die attach.
However, it would have been obvious to include a die attach since this is a conventional way to mount a die to a substrate.
Regarding claims 13, 14 and 26, Hess does not explicitly disclose the integrated device includes a power amplifier or that the package includes a radio frequency front end (RFFE) package or is selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.

Allowable Subject Matter
Claims 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895